Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a)  which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

Claim(s) 1-6,8-14 and 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Yuk et al (US 20110159903 A1) hereinafter as Yuk in view of Gholmieh et al (US  20090257387 A1) hereinafter as Gholmieh.

Regarding claim(s) 1 and 9, Yuk discloses a wireless transmit/receive unit (WTRU) comprising (See Fig(s). 1 with TRXs 12 with base stations 11):
 a transceiver ((See Fig(s). 1 with units 11,12 as transceivers); and a processor, the transceiver and the processor configured to transmit using a first uplink carrier (See Fig(s). 2 illustrates active carrier for use within Fig(s). 1); 
the transceiver and the processor configured to receive a signal using a first downlink carrier )See Fig(s). 2 with multiple carriers, See ¶ 29, The carriers are classified into three categories. [0030] Available carrier: all carriers which are available in a BS [0031] Assigned carrier: a carrier assigned by a BS to an MS according to Fig(s). 3, message S310 with carrier information for activation See ¶ 39, The BS instructs the MS to activate one or more carriers selected from the assigned carriers).
Yuk fails to disclose initiate a timer associated with deactivation of the second uplink carrier; the transceiver configured to transmit using the second uplink carrier activated based on the message; and the processor configured to, on a condition that expiration of the timer is detected, deactivate the second uplink carrier.  
Gholmieh discloses initiate a timer associated with deactivation of the second uplink carrier (See Fig(s). 3 block 306, abstract, See ¶ 45-46, the AT can be rapidly instructed to activate or deactivate an additional carrier(s), See ¶ 84 whereby a timer is set, see Claims 40-41); 
the transceiver configured to transmit using the second uplink carrier activated based on the message (See ¶ abstract, See ¶  45, 46); and the processor configured to, on a condition that expiration of the timer is detected, deactivate the second uplink carrier (See Fig(s). 3, 7 step 706, See ¶ 56,59,61,65-66, 84, claims 40-41).  Deactivating a carrier reduces overhead and conserves battery life of UE.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Gholmieh within Yuk, so as to enhance overall network/UE performance by reducing overhead and conserving batter life of UE.

Regarding claim(s) 2,10, Gholmieh discloses the signal is a first signal and the message is a first layer 2 message (See ¶ abstract with lower layer signaling for fast response time., See ¶ 13 layer multi-carrier management can employ physical layer signaling or layer two signaling, or a suitable combination thereof.); and wherein the transceiver and the processor are further configured to deactivate the second uplink carrier on a condition a second signal including a second layer 2 message is received (See ¶ 19,  employing the communication interface to obtain a physical layer or layer two signaling protocol message.), the second signal using the first downlink carrier or a ¶ 13,19,21-23, 57).  Reasons for combining same as claim 1.
Regarding claim(s) 3 and 11, Yuk discloses wherein the message also indicates activation of a second downlink carrier (See Fig(s). 3 multicarrier activated step S340, See ¶ 28).  
Regarding claim(s) 4 and 12, Gholmieh discloses wherein the transceiver and the processor use a discontinuous reception (DRX) pattern associated with the first downlink carrier, and the transceiver and the processor utilize the DRX pattern of the first downlink carrier for a second downlink carrier upon activation of the second downlink carrier (See ¶ 13,44,62,78).  Reasons for combining same as claim 1.
Regarding claim(s) 5 and 13, Gholmieh discloses wherein the timer is based on transmission time intervals (See ¶ 45, HS-SCCH commands can be sent on each transmission time interval (TTI) or over a set of TTIs, and can be directed to individual ATs ).  Reasons for combining same as claim 1.
Regarding claim(s) 6 and 14, Yuk discloses based on deactivation of the second uplink carrier, the transceiver and the processor are configured to not transmit data on the second uplink carrier (See Fig(s). 3-4 step S340).  
Regarding claim(s) 8 and 16 Yuk discloses wherein the message has a logical channel identity (LCD-ID) field that indicates that the message includes carrier activation or deactivation information (See ¶ 51-55, logical indices of carrier is interpreted as LCD with IDs).

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Yuk et al (US 20110159903 A1) hereinafter as Yuk in view of Gholmieh et al (US  20090257387 A1) hereinafter as Gholmieh, further in view of Alpert et al (US 20090086657 A1) hereinafter a Alpert.
Yuk and Gholmieh fail to disclose the processor is configured to flush HARQ buffers associated with the second uplink carrier.  
Alpert discloses the processor is configured to flush HARQ buffers associated with the second uplink carrier (See ¶ abstract, 48-49,52-53,60, 83,See Fig(s). 11-12 block 127, The mechanism provides the capability for each network element to flush all 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Alpert within Yuk, so as to enhance overall network/UE performance by flushing HARQ buffers so as to clean and reset buffers as needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.